

115 HR 1677 RS: Caesar Syria Civilian Protection Act of 2017
U.S. House of Representatives
2018-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 620115th CONGRESS2d SessionH. R. 1677IN THE SENATE OF THE UNITED STATESMay 18, 2017 Received; read twice and referred to the Committee on Foreign RelationsOctober 3 (legislative day, September 28), 2018Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo halt the wholesale slaughter of the Syrian people, encourage a negotiated political settlement,
			 and hold Syrian human rights abusers accountable for their crimes. 
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Caesar Syria Civilian Protection Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title and table of contents.Sec. 2. Sense of Congress.Sec. 3. Statement of policy.Title I—Additional actions in connection with the national emergency with respect to SyriaSec. 101. Sanctions with respect to Central Bank of Syria and foreign persons that engage in
			 certain transactions.Sec. 102. Prohibitions with respect to the transfer of arms and related materials to Syria.Sec. 103. Rule of construction.Sec. 104. Definitions.Title II—Amendments to Syria Human Rights Accountability Act of 2012Sec. 201. Imposition of sanctions with respect to certain persons who are responsible for or
			 complicit in human rights abuses committed against citizens of Syria or
			 their family members.Sec. 202. Imposition of sanctions with respect to the transfer of goods or technologies to Syria
			 that are likely to be used to commit human rights abuses.Sec. 203. Imposition of sanctions with respect to persons who hinder humanitarian access.Sec. 204. Report on certain persons who are responsible for or complicit in certain human rights
			 abuses in Syria.Title III—Reports and waiver for humanitarian-related activities with respect to SyriaSec. 301. Briefing on monitoring and evaluating of ongoing assistance programs in Syria and to the
			 Syrian people.Sec. 302. Assessment of potential methods to enhance the protection of civilians.Sec. 303. Assistance to support entities taking actions relating to gathering evidence for
			 investigations into war crimes or crimes against humanity in Syria since
			 March 2011.Title IV—Suspension of sanctions with respect to Syria Sec. 401. Suspension of sanctions with respect to Syria.Sec. 402. Waivers and exemptions.Title V—Regulatory authority, cost limitation, and sunsetSec. 501. Implementation and regulatory authorities.Sec. 502. Cost limitation.Sec. 503. Authority to consolidate reports.Sec. 504. Sunset.
 2.Sense of CongressIt is the sense of Congress that— (1)Bashar al-Assad’s murderous actions against the people of Syria have directly contributed to the deaths of more than 480,000 civilians, led to the destruction of more than 50 percent of Syria’s critical infrastructure, and forced the displacement of more than 14 million people, precipitating one of the worst humanitarian crises in more than 60 years;
 (2)international actions to protect vulnerable populations from attack by uniformed and irregular forces associated with the Assad regime, including Hezbollah, on land and by air, including through the use of barrel bombs, chemical weapons, mass starvation, industrial-scale torture and execution of political dissidents, sniper attacks against pregnant women, and the deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets, have been insufficient to date;
 (3)Assad’s use of chemical weapons, including chlorine, against the Syrian people violates the Chemical Weapons Convention, to which Syria is a party;
 (4)Assad’s abhorrent use of chemical weapons, most recently on April 4, 2017, in an attack on the town of Khan Shakhyn in which more than 90 people died, including women and children, and more than 600 hundred people were injured, is condemned in the strongest terms;
 (5)violent attacks resulting in death, injury, imprisonment or threat of prosecution against humanitarian aid workers and diplomatic personnel, as well as attacks on humanitarian supplies, facilities, transports, and assets, and acts to impede the access and secure movement of all humanitarian personnel are in violation of international humanitarian law and impede the lifesaving work of humanitarian organizations and diplomatic institutions; and
 (6)Assad’s continued claim of leadership and war crimes in Syria have served as a rallying point for the extremist ideology of the Islamic State, Jabhat al-Nusra, and other terrorist organizations.
 3.Statement of policyIt is the policy of the United States that all diplomatic and coercive economic means should be utilized to compel the government of Bashar al-Assad to immediately halt the wholesale slaughter of the Syrian people and to support an immediate transition to a democratic government in Syria that respects the rule of law, human rights, and peaceful co-existence with its neighbors.
		IAdditional actions in connection with the national emergency with respect to Syria
			101.Sanctions with respect to Central Bank of Syria and foreign persons that engage in certain
			 transactions
 (a)Application of certain measures to Central Bank of SyriaExcept as provided in subsections (a) and (b) of section 402, the President shall apply the measures described in section 5318A(b)(5) of title 31, United States Code, to the Central Bank of Syria.
				(b)Blocking property of foreign persons that engage in certain transactions
 (1)In generalBeginning on and after the date that is 30 days after the date of the enactment of this Act, the President shall impose on a foreign person the sanctions described in subsection (c) if the President determines that such foreign person, on or after such date of enactment, knowingly engages in an activity described in paragraph (2).
 (2)Activities describedA foreign person engages in an activity described in this paragraph if the foreign person— (A)knowingly provides significant financial, material or technological support to (including engaging in or facilitating a significant transaction or transactions with) or provides significant financial services for—
 (i)the Government of Syria (including government entities operating as a business enterprise) and the Central Bank of Syria, or any of its agencies or instrumentalities; or
 (ii)a foreign person subject to sanctions pursuant to— (I)the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to Syria or any other provision of law that imposes sanctions with respect to Syria; or
 (II)a resolution that is agreed to by the United Nations Security Council that imposes sanctions with respect to Syria;
 (B)knowingly— (i)sells or provides significant goods, services, technology, information, or other support that directly and significantly facilitates the maintenance or expansion of the Government of Syria’s domestic production of natural gas or petroleum or petroleum products of Syrian origin in areas controlled by the Government of Syria or associated forces;
 (ii)sells or provides to the Government of Syria crude oil or condensate, refined petroleum products, liquefied natural gas, or petrochemical products that have a fair market value of $500,000 or more or that during a 12-month period have an aggregate fair market value of $2,000,000 or more in areas controlled by the Government of Syria or associated forces;
 (iii)sells or provides aircraft or spare parts, or provides significant goods, services, or technologies associated with the operation of such aircraft or air carriers to any foreign person operating in areas controlled by the Government of Syria or associated forces that are used, in whole or in part, for military purposes; or
 (iv)sells or provides significant goods, services, or technology to a foreign person operating in the shipping (including ports and free trade zones), transportation, or telecommunications sectors in areas controlled by the Government of Syria or associated forces;
 (C)knowingly facilitates efforts by a foreign person to carry out an activity described in subparagraph (A) or (B); or
 (D)knowingly provides significant loans, credits, including export credits, or financing to carry out an activity described in subparagraph (A) or (B).
 (c)Sanctions against a foreign personThe sanctions to be imposed on a foreign person described in subsection (b) are the following: (1)In generalThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
					(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, meets any of the criteria described in subsection (a) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(B)Current visas revoked
 (i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who meets any of the criteria described in subsection (a) regardless of when issued.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (4)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that knowingly violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under section 501(a) to carry out paragraph (1) of this subsection to the same extent that such penalties apply to a person that knowingly commits an unlawful act described in section 206(a) of that Act.
					102.Prohibitions with respect to the transfer of arms and related materials to Syria
				(a)Sanctions
 (1)In generalBeginning on and after the date that is 30 days after the date of the enactment of this Act, the President shall impose on a foreign person the sanctions described in subsection (b) if the President determines that such foreign person, on or after such date of enactment, knowingly exports, transfers, or provides significant financial, material, or technological support to the Government of Syria to—
 (A)acquire or develop chemical, biological, or nuclear weapons or related technologies; (B)acquire or develop ballistic or cruise missile capabilities;
 (C)acquire or develop destabilizing numbers and types of advanced conventional weapons; or (D)acquire defense articles, defense services, or defense information (as such terms are defined under the Arms Export Control Act (22 U.S.C. 2751 et seq.)), if the President determines that a significant type or amount of such articles, services, or information has been so acquired.
 (2)Applicability to other foreign personsThe sanctions described in subsection (b) shall also be imposed on any foreign person that is a successor entity to a foreign person described in paragraph (1).
 (b)Sanctions against a foreign personThe sanctions to be imposed on a foreign person described in subsection (a) are the following: (1)In generalThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
					(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, meets any of the criteria described in subsection (a) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
							(B)Current visas revoked
 (i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who meets any of the criteria described in subsection (a) regardless of when issued.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (4)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 103.Rule of constructionNothing in this title shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 104.DefinitionsIn this title: (1)Admitted; alienThe terms admitted and alien have the meanings given such terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).
 (2)Financial, material, or technological supportThe term financial, material, or technological support has the meaning given such term in section 542.304 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (3)Foreign personThe term foreign person means any citizen or national of a foreign country, or any entity not organized solely under the laws of the United States or existing solely in the United States.
 (4)Government of SyriaThe term Government of Syria has the meaning given such term in section 542.305 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (5)KnowinglyThe term knowingly has the meaning given such term in section 566.312 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (6)PersonThe term person means an individual or entity. (7)Petroleum or petroleum products of Syrian originThe term petroleum or petroleum products of Syrian origin has the meaning given such term in section 542.314 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (8)Significant transaction or transactions; significant financial servicesA transaction or transactions or financial services shall be determined to be a significant for purposes of this section in accordance with section 566.404 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (9)SyriaThe term Syria has the meaning given such term in section 542.316 of title 31, Code of Federal Regulations, as such section was in effect on the date of the enactment of this Act.
 (10)United States personThe term United States person means any United States citizen, permanent resident alien, entity organized under the laws of the United States (including foreign branches), or any person in the United States.
				IIAmendments to Syria Human Rights Accountability Act of 2012
			201.Imposition of sanctions with respect to certain persons who are responsible for or complicit in
			 human rights abuses committed against citizens of Syria or their family
			 members
 (a)In generalSection 702(c) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791(c)) is amended to read as follows:
					
						(c)Sanctions described
 (1)In generalThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to freeze and prohibit all transactions in all property and interests in property of a person on the list required by subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
							(2)Aliens ineligible for visas, admission, or parole
 (A)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, meets any of the criteria described in subsection (b) is—
 (i)inadmissible to the United States; (ii)ineligible to receive a visa or other documentation to enter the United States; and
 (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
									(B)Current visas revoked
 (i)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall revoke any visa or other entry documentation issued to an alien who meets any of the criteria described in subsection (b) regardless of when issued.
 (ii)Effect of revocationA revocation under clause (i)— (I)shall take effect immediately; and
 (II)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (3)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (4)Regulatory authorityThe President shall, not later than 180 days after the date of the enactment of this section, promulgate regulations as necessary for the implementation of this section.
 (5)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (2) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (6)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), relevant Executive orders, regulations, or other provisions of law..
 (b)Serious human rights abuses describedSection 702 of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791) is amended by adding at the end the following:
					
 (d)Serious human rights abuses describedIn subsection (b), the term serious human rights abuses includes— (1)the deliberate targeting of civilian infrastructure to include schools, hospitals, markets, and other infrastructure that is essential to human life, such as power and water systems; and
 (2)the deliberate diversion, hindering, or blocking of access for humanitarian purposes, including access across conflict lines and borders..
 (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act and shall apply with respect to the imposition of sanctions under section 702(a) of the Syria Human Rights Accountability Act of 2012 on after such date of enactment.
				202.Imposition of sanctions with respect to the transfer of goods or technologies to Syria that are
 likely to be used to commit human rights abusesSection 703(b)(2)(C) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8792(b)(2)(C)) is amended—
 (1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (iii)any article—
 (I)designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)); and
 (II)with respect to which the President determines is significant for purposes of the imposition of sanctions under subsection (a); or
 (iv)other goods or technologies that the President determines may be used by the Government of Syria to commit human rights abuses against the people of Syria..
				203.Imposition of sanctions with respect to persons who hinder humanitarian access
 (a)In generalThe Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791 et seq.) is amended— (1)by redesignating sections 705 and 706 as sections 706 and 707, respectively;
 (2)by inserting after section 704 the following:  705.Imposition of sanctions with respect to persons who hinder humanitarian access (a)In generalThe President shall impose sanctions described in section 702(c) with respect to each person on the list required by subsection (b).
								(b)List of persons who hinder humanitarian access
 (1)In generalNot later than 120 days after the date of the enactment of the Caesar Syria Civilian Protection Act of 2017, the President shall submit to the appropriate congressional committees a list of persons that the President determines have engaged in deliberate diversion, hindering, or blocking of access for humanitarian purposes for the United Nations, its specialized agencies and implementing partners, national and international nongovernmental organizations, and all other actors engaged in humanitarian relief activities in Syria, including through the deliberate targeting of such humanitarian actors and activities in Syria and across conflict lines and borders.
 (2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)—
 (A)not later than 300 days after the date of the enactment of the Caesar Syria Civilian Protection Act of 2017 and every 180 days thereafter; and
 (B)as new information becomes available. (3)FormThe list required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.; and
 (3)in section 706 (as so redesignated), by striking or 704 and inserting 704, or 705. (b)Clerical amendmentThe table of contents for the Syria Human Rights Accountability Act of 2012 is amended by inserting after the item relating to section 704 the following new item:
					Sec. 705. Imposition of sanctions with respect to persons who hinder humanitarian access..
				204.Report on certain persons who are responsible for or complicit in certain human rights abuses in
			 Syria
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a detailed report with respect to whether each person described in subsection (c) meets the requirements described in section 702(b) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791(b)) for purposes of inclusion on the list of persons who are responsible for or complicit in certain human rights abuses under such section.
 (b)JustificationThe President shall include in the report required by subsection (a) a description of the reasons why any of the persons described in subsection (c) do not meet the requirements described in section 702(b) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791(b)), including information on whether sufficient credible evidence of responsibility for such abuses was found or whether any of the persons described in subsection (c) have been designated pursuant to—
 (1)Executive Order No. 13572 of April 29, 2011 (76 Fed. Reg. 24787; relating to blocking property of certain persons with respect to human rights abuses in Syria);
 (2)Executive Order No. 13573 of May 18, 2011 (76 Fed. Reg. 29143; relating to blocking property of senior officials of the Government of Syria);
 (3)Executive Order No. 13582 of August 17, 2011 (76 Fed. Reg. 52209; relating to blocking property of the Government of Syria and prohibiting certain transactions with respect to Syria); or
 (4)Executive Order No. 13606 of April 22, 2012 (77 Fed. Reg. 24571; relating to blocking the property and suspending entry into the United States of certain persons with respect to grave human rights abuses by the Governments of Iran and Syria via information technology).
 (c)Persons describedThe persons described in this subsection are the following: (1)Bashar Al-Assad.
 (2)Asma Al-Assad. (3)Rami Makhlouf.
 (4)Bouthayna Shaaban. (5)Walid Moallem.
 (6)Ali Al-Salim. (7)Wael Nader Al-Halqi.
 (8)Jamil Hassan. (9)Suhail Hassan.
 (10)Ali Mamluk. (11)Muhammed Khadour, Deir Ez Zor Military and Security.
 (12)Jamal Razzouq, Security Branch 243. (13)Munzer Ghanam, Air Force Intelligence.
 (14)Daas Hasan Ali, Branch 327. (15)Jassem Ali Jassem Hamad, Political Security.
 (16)Samir Muhammad Youssef, Military Intelligence. (17)Ali Ahmad Dayoub, Air Force Intelligence.
 (18)Khaled Muhsen Al-Halabi, Security Branch 335. (19)Mahmoud Kahila, Political Security.
 (20)Zuhair Ahmad Hamad, Provincial Security. (21)Wafiq Nasser, Security Branch 245.
 (22)Qussay Mayoub, Air Force Intelligence. (23)Muhammad Ammar Sardini, Political Security.
 (24)Fouad Hammouda, Military Security. (25)Hasan Daaboul, Branch 261.
 (26)Yahia Wahbi, Air Force Intelligence. (27)Okab Saqer, Security Branch 318.
 (28)Husam Luqa, Political Security. (29)Sami Al-Hasan, Security Branch 219.
 (30)Yassir Deeb, Political Security. (31)Ibrahim Darwish, Security Branch 220.
 (32)Nasser Deeb, Political Security. (33)Abdullatif Al-Fahed, Security Branch 290.
 (34)Adeeb Namer Salamah, Air Force Intelligence. (35)Akram Muhammed, State Security.
 (36)Reyad Abbas, Political Security. (37)Ali Abdullah Ayoub, Syrian Armed Forces.
 (38)Fahd Jassem Al-Freij, Defense Ministry. (39)Issam Halaq, Air Force.
 (40)Ghassan Al-Abdullah, General Intelligence Directorate. (41)Maher Al-Assad, Republican Guard.
 (42)Fahad Al-Farouch. (43)Rafiq Shahada, Military Intelligence.
 (44)Loay Al-Ali, Military Intelligence. (45)Nawfal Al-Husayn, Military Intelligence.
 (46)Muhammad Zamrini, Military Intelligence. (47)Muhammad Mahallah, Military Intelligence.
 (d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.
 (e)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on the Judiciary of the Senate.
					IIIReports and waiver for humanitarian-related activities with respect to Syria
			301.Briefing on monitoring and evaluating of ongoing assistance programs in Syria and to the Syrian
			 people
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall brief the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on the monitoring and evaluation of ongoing assistance programs in Syria and for the Syrian people, including assistance provided through multilateral organizations.
 (b)Matters To be includedThe briefing required by subsection (a) shall include— (1)the specific project monitoring and evaluation efforts, including measurable goals and performance metrics for assistance in Syria;
 (2)a description of the memoranda of understanding entered into by the Department of State, the United States Agency for International Development, and their respective Inspectors General and the multilateral organizations through which United States assistance will be delivered that formalize requirements for the sharing of information between such entities for the conduct of audits, investigations, and evaluations; and
 (3)the major challenges to monitoring and evaluating such programs. 302.Assessment of potential methods to enhance the protection of civilians (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that—
 (1)assesses the potential effectiveness, risks, and operational requirements of the establishment and maintenance of a no-fly zone over part or all of Syria, including—
 (A)the operational and legal requirements for United States and coalition air power to establish a no-fly zone in Syria;
 (B)the impact a no-fly zone in Syria would have on humanitarian and counterterrorism efforts in Syria and the surrounding region; and
 (C)the potential for force contributions from other countries to establish a no-fly zone in Syria; (2)assesses the potential effectiveness, risks, and operational requirements for the establishment of one or more safe zones in Syria for internally displaced persons or for the facilitation of humanitarian assistance, including—
 (A)the operational and legal requirements for United States and coalition forces to establish one or more safe zones in Syria;
 (B)the impact one or more safe zones in Syria would have on humanitarian and counterterrorism efforts in Syria and the surrounding region; and
 (C)the potential for contributions from other countries and vetted non-state actor partners to establish and maintain one or more safe zones in Syria;
 (3)assesses the potential effectiveness, risks, and operational requirements of other non-military means to enhance the protection of civilians, especially civilians who are in besieged areas, trapped at borders, or internally displaced; and
 (4)describes the Administration’s plan for recruitment, training, and retention of partner forces, including—
 (A)identification of the United States partner forces operating on the ground; (B)the primary source of strength for each armed actor engaged in hostilities;
 (C)the capabilities, requirements, and vulnerabilities of each armed actor; (D)the United States role in mitigating vulnerabilities of partner forces; and
 (E)the Administration’s measures of success for partner forces, including— (i)increasing Syrian civilian security; and
 (ii)working toward an end to the conflict in Syria. (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary.
 (c)ConsultationThe report required by subsection (a) shall be informed by consultations with the Department of State, the United States Agency for International Development, the Department of Defense, and international and local organizations operating in Syria or in neighboring countries to alleviate the suffering of the Syrian people.
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 303.Assistance to support entities taking actions relating to gathering evidence for investigations into war crimes or crimes against humanity in Syria since March 2011 (a)In generalNotwithstanding any other provision of law, the Secretary of State, acting through the Assistant Secretary for Democracy, Human Rights and Labor and the Assistant Secretary for International Narcotics and Law Enforcement Affairs, is authorized to provide assistance to support entities that are conducting criminal investigations, building Syrian investigative capacity, supporting prosecutions in national courts, collecting evidence and preserving the chain of evidence for eventual prosecution against those who have committed war crimes or crimes against humanity in Syria, including the aiding and abetting of such crimes by foreign governments and organizations supporting the Government of Syria, since March 2011.
 (b)BriefingNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall brief the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on assistance provided under subsection (a).
				IVSuspension of sanctions with respect to Syria 
			401.Suspension of sanctions with respect to Syria
				(a)Suspension of sanctions
 (1)Negotiations not concluding in agreementIf the President determines that internationally recognized negotiations to resolve the violence in Syria have not concluded in an agreement or are likely not to conclude in an agreement, the President may suspend, as appropriate, in whole or in part, the imposition of sanctions otherwise required under this Act or any amendment made by this Act for a period not to exceed 120 days, and renewable for additional periods not to exceed 120 days, if the President submits to the appropriate congressional committees in writing a determination and certification that the Government of Syria has ended military attacks against and gross violations of the human rights of the Syrian people, specifically—
 (A)the air space over Syria is no longer being utilized by the Government of Syria and associated forces to target civilian populations through the use of incendiary devices, including barrel bombs, chemical weapons, and conventional arms, including air-delivered missiles and explosives;
 (B)areas besieged by the Assad regime and associated forces, including Hezbollah and irregular Iranian forces, are no longer cut off from international aid and have regular access to humanitarian assistance, freedom of travel, and medical care;
 (C)the Government of Syria is releasing all political prisoners forcibly held within the Assad regime prison system, including the facilities maintained by various security, intelligence, and military elements associated with the Government of Syria and allowed full access to the same facilities for investigations by appropriate international human rights organizations; and
 (D)the forces of the Government of Syria and associated forces, including Hezbollah, irregular Iranian forces, and Russian government air assets, are no longer engaged in deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets, in flagrant violation of international norms.
						(2)Negotiations concluding in agreement
 (A)Initial suspension of sanctionsIf the President determines that internationally recognized negotiations to resolve the violence in Syria have concluded in an agreement or are likely to conclude in an agreement, the President may suspend, as appropriate, in whole or in part, the imposition of sanctions otherwise required under this Act or any amendment made by this Act for a period not to exceed 120 days if the President submits to the appropriate congressional committees in writing a determination and certification that—
 (i)in the case in which the negotiations are likely to conclude in an agreement— (I)the Government of Syria, the Syrian High Negotiations Committee or its internationally-recognized successor, and appropriate international parties are participating in direct, face-to-face negotiations; and
 (II)the suspension of sanctions under this Act or any amendment made by this Act is essential to the advancement of such negotiations; and
 (ii)the Government of Syria has demonstrated a commitment to a significant and substantial reduction in attacks on and violence against the Syrian people by the Government of Syria and associated forces.
 (B)Renewal of suspension of sanctionsThe President may renew a suspension of sanctions under subparagraph (A) for additional periods not to exceed 120 days if, for each such additional period, the President submits to the appropriate congressional committees in writing a determination and certification that—
 (i)the conditions described in clauses (i) and (ii) of subparagraph (A) are continuing to be met; (ii)the renewal of the suspension of sanctions is essential to implementing an agreement described in subparagraph (A) or making progress toward concluding an agreement described in subparagraph (A);
 (iii)the Government of Syria and associated forces have ceased attacks against Syrian civilians; and (iv)the Government of Syria has publicly committed to negotiations for a transitional government in Syria and continues to demonstrate that commitment through sustained engagement in talks and substantive and verifiable progress towards the implementation of such an agreement.
							(3)Briefing and reimposition of sanctions
 (A)BriefingNot later than 30 days after the President submits to the appropriate congressional committees a determination and certification in the case of a renewal of suspension of sanctions under paragraph (2)(B), and every 30 days thereafter, the President shall provide a briefing to the appropriate congressional committees on the status and frequency of negotiations described in paragraph (2).
 (B)Re-imposition of sanctionsIf the President provides a briefing to the appropriate congressional committees under subparagraph (A) with respect to which the President indicates a lapse in negotiations described in paragraph (2) for a period that equals or exceeds 90 days, the sanctions that were suspended under paragraph (2)(B) shall be re-imposed and any further suspension of such sanctions is prohibited.
 (4)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on the Judiciary of the Senate.
 (b)Sense of Congress To be considered for determining a transitional government in SyriaIt is the sense of Congress that a transitional government in Syria is a government that— (1)is taking verifiable steps to release all political prisoners and is providing full access to Syrian prisons for investigations by appropriate international human rights organizations;
 (2)is taking verifiable steps to remove former senior Syrian Government officials who are complicit in the conception, implementation, or cover up of war crimes, crimes against humanity, or human rights abuses and any person subject to sanctions under any provision of law from government positions;
 (3)is in the process of organizing free and fair elections for a new government— (A)to be held in a timely manner and scheduled while the suspension of sanctions or the renewal of the suspension of sanctions under this section is in effect; and
 (B)to be conducted under the supervision of internationally recognized observers; (4)is making tangible progress toward establishing an independent judiciary;
 (5)is demonstrating respect for and compliance with internationally recognized human rights and basic freedoms as specified in the Universal Declaration of Human Rights;
 (6)is taking steps to verifiably fulfill its commitments under the Chemical Weapons Convention and the Treaty on the Non-Proliferation of Nuclear Weapons and is making tangible progress toward becoming a signatory to Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction, entered into force March 26, 1975, and adhering to the Missile Technology Control Regime and other control lists, as necessary;
 (7)has halted the development and deployment of ballistic and cruise missiles; and (8)is taking verifiable steps to remove from positions of authority within the intelligence and security services as well as the military those who were in a position of authority or responsibility during the conflict and who under the authority of their position were implicated in or implicit in the torture, extrajudicial killing, or execution of civilians, to include those who were involved in decisionmaking or execution of plans to use chemical weapons.
					402.Waivers and exemptions
 (a)ExemptionsThe following activities and transactions shall be exempt from sanctions authorized under this Act or any amendment made by this Act:
 (1)Any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 (2)Any transaction necessary to comply with United States obligations under— (A)the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947;
 (B)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967; or
 (C)any other international agreement to which the United States is a party. (b)Humanitarian, stabilization, and democracy assistance waiver (1)Statement of policyIt shall be the policy of the United States to fully utilize the waiver authority under this subsection to ensure that adequate humanitarian relief or support for stabilization and democracy promotion is provided to the Syrian people.
 (2)WaiverExcept as provided in paragraph (5) and subsection (d), the President may waive, on a case-by-case basis, for a period not to exceed 1 year, and renewable for additional periods not to exceed 1 year, the application of sanctions authorized under this Act with respect to a person if the President submits to the appropriate congressional committees a written determination that the waiver is necessary for purposes of providing humanitarian or stabilization assistance or support for democracy promotion to the people of Syria.
 (3)Content of written determinationA written determination submitted under paragraph (2) with respect to a waiver shall include a description of all notification and accountability controls that have been employed in order to ensure that the activities covered by the waiver are humanitarian or stabilization assistance or support for democracy promotion and do not entail any activities in Syria or dealings with the Government of Syria not reasonably related to humanitarian or stabilization assistance or support for democracy promotion.
 (4)Clarification of permitted activities under waiverThe President may not impose sanctions authorized under this Act against a humanitarian organization for—
 (A)engaging in a financial transaction relating to humanitarian assistance or for humanitarian purposes pursuant to a waiver issued under paragraph (2);
 (B)transporting goods or services that are necessary to carry out operations relating to humanitarian assistance or humanitarian purposes pursuant to such a waiver; or
 (C)having incidental contact, in the course of providing humanitarian assistance or aid for humanitarian purposes pursuant to such a waiver, with individuals who are under the control of a foreign person subject to sanctions under this Act or any amendment made by this Act unless the organization or its officers, members, representatives or employees have engaged in (or the President knows or has reasonable ground to believe is engaged in or is likely to engage in) conduct described in section 212(a)(3)(B)(iv)(VI) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv)(VI)).
 (5)Exception to waiver authorityThe President may not exercise the waiver authority under paragraph (2) with respect to a foreign person who has (or whose officers, members, representatives or employees have) engaged in (or the President knows or has reasonable ground to believe is engaged in or is likely to engage in) conduct described in section 212(a)(3)(B)(iv)(VI) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv)(VI)).
					(c)Waiver
 (1)In generalThe President may, for periods not to exceed 120 days, waive the application of sanctions under this Act with respect to a foreign person if the President certifies to the appropriate congressional committees that such waiver is vital to the national security interests of the United States.
					(2)Consultation
 (A)Before waiver issuedNot later than 5 days before the issuance of a waiver under paragraph (1) is to take effect, the President shall notify and brief the appropriate congressional committees on the status of the foreign person’s involvement in activities described in this Act.
 (B)After waiver issuedNot later than 90 days after the issuance of a waiver under paragraph (1), and every 120 days thereafter if the waiver remains in effect, the President shall brief the appropriate congressional committees on the status of the foreign person’s involvement in activities described in this Act.
 (3)DefinitionIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on the Judiciary of the Senate.
						(d)Codification of certain services in support of nongovernmental organizations’ activities authorized
 (1)In generalExcept as provided in paragraph (2), section 542.516 of title 31, Code of Federal Regulations (relating to certain services in support of nongovernmental organizations’ activities authorized), as in effect on the day before the date of the enactment of this Act, shall—
 (A)remain in effect on and after such date of enactment; and (B)in the case of a nongovernmental organization that is authorized to export or reexport services to Syria under such section on the day before such date of enactment, shall apply to such organization on and after such date of enactment to the same extent and in the same manner as such section applied to such organization on the day before such date of enactment.
 (2)ExceptionSection 542.516 of title 31, Code of Federal Regulations, as codified under paragraph (1), shall not apply with respect to a foreign person who has (or whose officers, members, representatives or employees have) engaged in (or the President knows or has reasonable ground to believe is engaged in or is likely to engage in) conduct described in section 212(a)(3)(B)(iv)(VI) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(iv)(VI)).
					(e)Strategy required
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report containing a strategy to ensure that humanitarian organizations can access financial services to ensure the safe and timely delivery of assistance to communities in need in Syria.
 (2)Consideration of data from other countries and nongovernmental organizationsIn preparing the strategy required by paragraph (1), the President shall consider credible data already obtained by other countries and nongovernmental organizations, including organizations operating in Syria.
 (3)FormThe strategy required by paragraph (1) shall be submitted in unclassified form but may contain a classified annex.
					VRegulatory authority, cost limitation, and sunset
			501.Implementation and regulatory authorities
 (a)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this Act and the amendments made by this Act.
 (b)Regulatory authorityThe President shall, not later than 90 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this Act and the amendments made by this Act.
 (c)Briefing to CongressNot less than 10 days before the promulgation of regulations under subsection (a), the President shall brief the appropriate congressional committees on the proposed regulations and the provisions of this Act and the amendments made by this Act that the regulations are implementing.
 (d)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 502.Cost limitationNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
			503.Authority to consolidate reports
 (a)In generalAny reports required to be submitted to the appropriate congressional committees under this Act or any amendment made by this Act that are subject to a deadline for submission consisting of the same unit of time may be consolidated into a single report that is submitted to appropriate congressional committees pursuant to such deadline. The consolidated reports shall contain all information required under this Act or any amendment made by this Act, in addition to all other elements mandated by previous law.
 (b)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 504.SunsetThis Act shall cease to be effective beginning on December 31, 2021.  1.Short title; table of contents (a)Short titleThis Act may be cited as the Caesar Syria Civilian Protection Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Statement of policy.TITLE I—Additional actions in connection with the national emergency with respect to SyriaSec. 101. Measures with respect to Central Bank of Syria.Sec. 102. Sanctions with respect to foreign persons that engage in certain transactions.Sec. 103. Strategy relating to areas of Syria in which civilians are subject to forced displacement.TITLE II—Amendments to Syria Human Rights Accountability Act of 2012Sec. 201. Imposition of sanctions with respect to certain persons who are responsible for or complicit in human rights abuses committed against citizens of Syria or their family members.Sec. 202. Imposition of sanctions with respect to the transfer of goods or technologies to Syria that are likely to be used to commit human rights abuses.TITLE III—Assistance for the people of SyriaSec. 301. Briefing on monitoring and evaluating of ongoing assistance programs in Syria and to the Syrian people.Sec. 302. Assessment of potential methods to enhance the protection of civilians.Sec. 303. Assistance to support entities taking actions relating to gathering evidence for investigations into war crimes or crimes against humanity in Syria since March 2011.Sec. 304. Codification of certain services in support of nongovernmental organizations’ activities authorized.Sec. 305. Briefing on strategy to facilitate humanitarian assistance.TITLE IV—General provisionsSec. 401. Suspension of sanctions.Sec. 402. Waivers and exemptions.Sec. 403. Implementation and regulatory authorities.Sec. 404. Cost limitation.Sec. 405. Authority to consolidate reports.Sec. 406. Rule of construction.Sec. 407. Sunset. 2.Statement of policyIt is the policy of the United States that diplomatic and coercive economic means should be utilized to compel the government of Bashar al-Assad to halt its murderous attacks on the Syrian people and to support a transition to a government in Syria that respects the rule of law, human rights, and peaceful co-existence with its neighbors.
		IAdditional actions in connection with the national emergency with respect to Syria
			101.Measures with respect to Central Bank of Syria
 (a)Determination regarding Central Bank of SyriaNot later than 180 days after the date of the enactment of this Act, the Secretary of the Treasury shall determine, under section 5318A of title 31, United States Code, whether reasonable grounds exist for concluding that the Central Bank of Syria is a financial institution of primary money laundering concern.
 (b)Enhanced due diligence and reporting requirementsIf the Secretary of the Treasury determines under subsection (a) that reasonable grounds exist for concluding that the Central Bank of Syria is a financial institution of primary money laundering concern, the Secretary, in consultation with the Federal functional regulators (as defined in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809)), shall impose one or more of the special measures described in section 5318A(b) of title 31, United States Code, with respect to the Central Bank of Syria.
				(c)Report required
 (1)In generalNot later than 90 days after making a determination under subsection (a) that the Central Bank of Syria is a financial institution of primary money laundering concern, the Secretary of the Treasury shall submit to the appropriate congressional committees a report that includes the reasons for the determination.
 (2)FormA report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.
 (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
						102.Sanctions with respect to foreign persons that engage in certain transactions
				(a)Imposition of sanctions
 (1)In generalOn and after the date that is 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to a foreign person if the President determines that the foreign person, on or after such date of enactment, knowingly engages in an activity described in paragraph (2).
 (2)Activities describedA foreign person engages in an activity described in this paragraph if the foreign person— (A)knowingly provides significant financial, material, or technological support to, or knowingly engages in a significant transaction with—
 (i)the Government of Syria (including any entity owned or controlled by the Government of Syria) or a senior political figure of the Government of Syria;
 (ii)a foreign person that is a military contractor, mercenary, or a paramilitary force knowingly operating in a military capacity inside Syria for or on behalf of the Government of Syria, the Government of the Russian Federation, or the Government of Iran; or
 (iii)a foreign person subject to sanctions pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to Syria or any other provision of law that imposes sanctions with respect to Syria;
 (B)knowingly sells or provides significant goods, services, technology, information, or other support that significantly facilitates the maintenance or expansion of the Government of Syria's domestic production of natural gas, petroleum, or petroleum products;
 (C)knowingly sells or provides aircraft or spare aircraft parts that are used for military purposes in Syria for or on behalf of the Government of Syria to any foreign person operating in an area directly or indirectly controlled by the Government of Syria or foreign forces associated with the Government of Syria;
 (D)knowingly provides significant goods or services associated with the operation of aircraft that are used for military purposes in Syria for or on behalf of the Government of Syria to any foreign person operating in an area described in subparagraph (C); or
 (E)knowingly, directly or indirectly, provides significant construction or engineering services to the Government of Syria.
 (3)Sense of CongressIt is the sense of Congress that, in implementing this section, the President should consider financial support under paragraph (2)(A) to include the provision of loans, credits, or export credits.
					(b)Sanctions described
 (1)In generalThe sanctions to be imposed with respect to a foreign person subject to subsection (a) are the following:
 (A)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
						(B)Aliens ineligible for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, has knowingly engaged in any activity described in subsection (a)(2) is—
 (I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
 (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
								(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien described in clause (i) regardless of when the visa or other entry documentation is issued.
 (II)Effect of revocationA revocation under subclause (I)— (aa)shall take effect immediately; and
 (bb)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under section 403(b) to carry out paragraph (1)(A) to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.
 (3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply with respect to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
					103.Strategy relating to areas of Syria in which civilians are subject to forced displacement
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall— (1)identify the areas described in subsection (b); and
 (2)submit to the appropriate congressional committees the strategy described in subsection (c).
 (b)Areas describedThe areas described in this subsection are areas in Syria that the President determines— (1)are under the control of—
 (A)the Government of Syria; (B)the Government of the Russian Federation;
 (C)the Government of Iran; or (D)a foreign person described in section 102(a)(2)(A)(ii); and
 (2)are areas in which civilians have been subject to forced displacement by— (A)a government specified in subparagraph (A), (B), or (C) of paragraph (1); or
 (B)a foreign person described in section 102(a)(2)(A)(ii).
 (c)Strategy describedThe strategy described in this subsection is a strategy to deter foreign persons from entering into contracts related to reconstruction in the areas described in subsection (b) for or on behalf of—
 (1)a government specified in subparagraph (A), (B), or (C) of subsection (b)(1); or (2)a foreign person described in section 102(a)(2)(A)(ii).
 (d)FormThe strategy required by subsection (a)(2) shall be submitted in unclassified form but may include a classified annex.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Foreign Relations of the Senate. IIAmendments to Syria Human Rights Accountability Act of 2012 201.Imposition of sanctions with respect to certain persons who are responsible for or complicit in human rights abuses committed against citizens of Syria or their family members (a)In generalSection 702 of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8791) is amended to read as follows:
					
						702.Imposition of sanctions with respect to certain persons who are responsible for or complicit in
			 human
			 rights abuses committed against citizens of Syria or their family members
 (a)In generalThe President shall impose the sanctions described in subsection (c) with respect to each person on the list required by subsection (b).
							(b)List of persons who are responsible for or complicit in serious human rights abuses
 (1)In generalNot later than 180 days after the date of the enactment of the Caesar Syria Civilian Protection Act of 2018, the President shall submit to the appropriate congressional committees a list of foreign persons that the President determines are knowingly responsible for or complicit in serious human rights abuses committed against citizens of Syria or their family members, regardless of whether such abuses occurred in Syria.
 (2)Inclusion of certain personsIn developing the list required by paragraph (1), the President shall consider for inclusion on the list, among others, the following:
 (A)the President of Syria. (B)The Prime Minister and Deputy Prime Minister of Syria.
 (C)The Council of Ministers of Syria. (D)The heads of the armed forces of Syria, including the land forces, air forces, and intelligence services.
 (E)The heads of the Ministry of Interior of Syria, including the Political Security Directorate, the General Intelligence Directorate, and the National Police Force.
 (F)The commanders and deputy commanders of the Fourth Armored Division of the armed forces of Syria. (G)The commander of the Republican Guard of Syria.
 (H)The Advisor for Strategic Affairs to the President of Syria. (I)The director and deputy director of the Scientific Studies and Research Center of Syria.
 (J)The heads of prisons under the control of the Government of Syria. (K)The governors and other heads of the security branches of the 14 provinces of Syria who are appointed by the President of Syria.
 (3)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1) not later than 300 days after the date of the enactment of the Caesar Syria Civilian Protection Act of 2018 and annually thereafter for a period of 5 years.
 (4)FormThe list required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
								(c)Sanctions described
 (1)In generalThe sanctions to be imposed with respect to a foreign person under subsection (a) are the following:
 (A)In generalThe President shall exercise all powers granted by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of a person on the list required by subsection (b) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
									(B)Aliens ineligible for visas, admission, or parole
 (i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) identifies as on the list required by subsection (b) is—
 (I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
 (III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
											(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) identifies as on the list required by subsection (b), regardless of when the visa or other documentation is issued.
 (II)Effect of revocationA revocation under subclause (I)— (aa)shall take effect immediately; and
 (bb)shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1)(A) or any regulation, license, or order issued to carry out paragraph (1)(A) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (3)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply with respect to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international agreements.
 (d)Rule of constructionNothing in this section shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), relevant Executive orders, regulations, or other provisions of law..
 (b)Sense of CongressIt is the sense of Congress that the President should impose sanctions under section 702 of the Syria Human Rights Accountability Act of 2012, as amended by subsection (a), for—
 (1)the deliberate targeting of civilian schools, hospitals, or markets; and (2)the deliberate diversion, hindering, or blocking of access for humanitarian purposes, including access across borders and conflict lines, with the intent to inflict suffering on civilians.
					202.Imposition of sanctions with respect to the transfer of goods or technologies to Syria that are
 likely to be used to commit human rights abusesSection 703(b)(2)(C) of the Syria Human Rights Accountability Act of 2012 (22 U.S.C. 8792(b)(2)(C)) is amended—
 (1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (iii)any article—
 (I)designated by the President for purposes of the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)); and
 (II)that the President determines is significant for purposes of the imposition of sanctions under subsection (a); or
 (iv)other goods or technologies that the President determines are used by the Government of Syria to commit human rights abuses against the people of Syria..
				IIIAssistance for the people of Syria
			301.Briefing on monitoring and evaluating of ongoing assistance programs in Syria and to the Syrian
			 people
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall brief the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on the monitoring and evaluation of ongoing assistance programs in Syria and for the Syrian people, including assistance provided through multilateral organizations.
 (b)Matters to be includedThe briefing required by subsection (a) shall include a description of— (1)the specific project monitoring and evaluation efforts, including measurable goals and performance metrics for assistance in Syria;
 (2)the memoranda of understanding entered into by the Department of State, the United States Agency for International Development, and their respective Inspectors General, and the multilateral organizations through which United States assistance will be delivered that formalize requirements for the sharing of information between such entities for the conduct of audits, investigations, and evaluations; and
 (3)the major challenges to monitoring and evaluating such programs. 302.Assessment of potential methods to enhance the protection of civilians (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees on the potential effectiveness, risks, and operational requirements of military and non-military means to enhance the protection of civilians inside Syria, especially civilians who are in besieged areas, trapped at borders, or internally displaced.
 (b)ConsultationThe briefing required by subsection (a) shall be informed by consultations with the Department of State, the United States Agency for International Development, the Department of Defense, and international and local humanitarian aid organizations operating in Syria.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 303.Assistance to support entities taking actions relating to gathering evidence for investigations into war crimes or crimes against humanity in Syria since March 2011 (a)In generalExcept as provided in subsection (b), the Secretary of State, after consultation with the Attorney General and the heads of other appropriate Federal agencies, is authorized, consistent with the national interest, to provide assistance to support entities that are conducting criminal investigations, supporting prosecutions, or collecting evidence and preserving the chain of custody for such evidence for eventual prosecution, against those who have committed war crimes or crimes against humanity in Syria, including the aiding and abetting of such crimes by foreign governments and organizations supporting the Government of Syria, since March 2011.
 (b)LimitationNo assistance may be provided under subsection (a) while President Bashar al-Assad remains in power—
 (1)to build the investigative or judicial capacities of the Government of Syria; or
 (2)to support prosecutions in the domestic courts in Syria.
 (c)BriefingNot later than one year after the date of the enactment of this Act, the Secretary of State shall brief the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate on assistance provided under subsection (a).
				304.Codification of certain services in support of nongovernmental organizations’ activities authorized
 (a)In generalExcept as provided in subsection (b), section 542.516 of title 31, Code of Federal Regulations (relating to certain services in support of nongovernmental organizations’ activities authorized), as in effect on the day before the date of the enactment of this Act, shall—
 (1)remain in effect on and after such date of enactment; and (2)in the case of a nongovernmental organization that is authorized to export or reexport services to Syria under such section on the day before such date of enactment, apply to such organization on and after such date of enactment to the same extent and in the same manner as such section applied to such organization on the day before such date of enactment.
					(b)Exception
 (1)In generalSection 542.516 of title 31, Code of Federal Regulations, as codified under subsection (a), shall not apply with respect to a foreign person that has been designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), or otherwise designated as a terrorist organization, by the Secretary of State, in consultation with or upon the request of the Attorney General or the Secretary of Homeland Security.
 (2)Effective dateParagraph (1) shall apply with respect to a foreign person on and after the date on which the designation of that person as a terrorist organization is published in the Federal Register.
					305.Briefing on strategy to facilitate humanitarian assistance
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees on the strategy of the President to help facilitate the ability of humanitarian organizations to access financial services to help facilitate the safe and timely delivery of assistance to communities in need in Syria.
 (b)Consideration of data from other countries and nongovernmental organizationsIn preparing the strategy required by subsection (a), the President shall consider credible data already obtained by other countries and nongovernmental organizations, including organizations operating in Syria.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
					IVGeneral provisions
			401.Suspension of sanctions
 (a)In generalThe President may suspend in whole or in part the imposition of sanctions otherwise required under this Act or any amendment made by this Act for periods not to exceed 180 days if the President determines that the following criteria have been met in Syria:
 (1)The air space over Syria is no longer being utilized by the Government of Syria or the Government of the Russian Federation to target civilian populations through the use of incendiary devices, including barrel bombs, chemical weapons, and conventional arms, including air-delivered missiles and explosives.
 (2)Areas besieged by the Government of Syria, the Government of the Russian Federation, the Government of Iran, or a foreign person described in section 102(a)(2)(A)(ii) are no longer cut off from international aid and have regular access to humanitarian assistance, freedom of travel, and medical care.
 (3)The Government of Syria is releasing all political prisoners forcibly held within the prison system of the regime of Bashar al-Assad and the Government of Syria is allowing full access to the same facilities for investigations by appropriate international human rights organizations.
 (4)The forces of the Government of Syria, the Government of the Russian Federation, the Government of Iran, and any foreign person described in section 102(a)(2)(A)(ii) are no longer engaged in deliberate targeting of medical facilities, schools, residential areas, and community gathering places, including markets, in violation of international norms.
 (5)The Government of Syria is— (A)taking steps to verifiably fulfill its commitments under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction, done at Geneva September 3, 1992, and entered into force April 29, 1997 (commonly known as the Chemical Weapons Convention), and the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483); and
 (B)making tangible progress toward becoming a signatory to the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction, done at Washington, London, and Moscow April 10, 1972, and entered into force March 26, 1975 (26 UST 583).
 (6)The Government of Syria is permitting the safe, voluntary, and dignified return of Syrians displaced by the conflict.
 (7)The Government of Syria is taking verifiable steps to establish meaningful accountability for perpetrators of war crimes in Syria and justice for victims of war crimes committed by the Assad regime, including by participation in a credible and independent truth and reconciliation process.
 (b)Briefing requiredNot later than 30 days after the President makes a determination described in subsection (a), the President shall provide a briefing to the appropriate congressional committees on the determination and the suspension of sanctions pursuant to the determination.
 (c)Reimposition of sanctionsAny sanctions suspended under subsection (a) shall be reimposed if the President determines that the criteria described in that subsection are no longer being met.
 (d)Rule of constructionNothing in this section shall be construed to limit the authority of the President to terminate the application of sanctions under section 102 with respect to a person that no longer engages in activities described in subsection (a)(2) of that section.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
					402.Waivers and exemptions
 (a)ExemptionsThe following activities and transactions shall be exempt from sanctions authorized under this Act or any amendment made by this Act:
 (1)Any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.), or to any authorized intelligence activities of the United States.
 (2)Any transaction necessary to comply with United States obligations under— (A)the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States;
 (B)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967; or
 (C)any other international agreement to which the United States is a party. (b)Waiver (1)In generalThe President may, for periods not to exceed 180 days, waive the application of any provision of this Act with respect to a foreign person if the President certifies to the appropriate congressional committees that such a waiver is in the national security interests of the United States.
 (2)BriefingNot later than 90 days after the issuance of a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver.
					(c)Humanitarian waiver
 (1)In generalThe President may waive, for renewable periods not to exceed 2 years, the application of any provision of this Act with respect to a nongovernmental organization providing humanitarian assistance not covered by the authorization described in section 304 if the President certifies to the appropriate congressional committees that such a waiver is important to address a humanitarian need and is consistent with the national security interests of the United States.
 (2)BriefingNot later than 90 days after the issuance of a waiver under paragraph (1), and every 180 days thereafter while the waiver remains in effect, the President shall brief the appropriate congressional committees on the reasons for the waiver.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on the Judiciary of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
					403.Implementation and regulatory authorities
 (a)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this Act and the amendments made by this Act.
 (b)Regulatory authorityThe President shall, not later than 180 days after the date of the enactment of this Act, promulgate regulations as necessary for the implementation of this Act and the amendments made by this Act.
 404.Cost limitationNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
			405.Authority to consolidate reports
 (a)In generalAny reports required to be submitted to the appropriate congressional committees under this Act or any amendment made by this Act that are subject to a deadline for submission consisting of the same unit of time may be consolidated into a single report that is submitted to the appropriate congressional committees pursuant to such deadline. The consolidated reports shall contain all information required under this Act or any amendment made by this Act, in addition to all other elements mandated by previous law.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.
 406.Rule of constructionNothing in this Act shall be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other provision of law.
 407.SunsetThis Act shall cease to be effective on the date that is 5 years after the date of the enactment of this Act.October 3 (legislative day, September 28), 2018Reported with an amendment